DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the both planes of the catalyst layer” lacks antecedent basis as the specific planes are not discloses in Claim 3, or in the independent claim 1. Claim 3 is unclear which planes of the catalyst layer are contacting the porous membranes. For purposes of examination the examiner in interpreting “the both planes” to be the upper and lower surfaces of the catalyst layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kobayashi (WO2017191848, see National Stage Entry, US20190140326, for citations) (Provided in Applicant’s IDS filed on May 20th, 2021).
Regarding Claim 1, Kobayashi discloses a catalyst for a lead-acid battery ([0026]), comprising:
A catalyst layer comprising a catalyst to accelerate a reaction for generating water or water vapor from oxygen and hydrogen (item 1, [0026]); and
A porous membrane comprising thermoplastic resin having a melting point or glass transition temperature of 160OC or less (porous member includes spacer, [0039], spacer includes polypropylene which is a thermoplastic resin with a melting point of 160 C, [0040], it is the examiner’s position that under the broadest reasonable interpretation of the claim, a thermoplastic resin with a melting point of 160 C is any resin that has thermoplastic properties and has a mleting point or glass transition of 160 C or less, therefore since Polypropylene is a known thermoplastic resin with a melting point of 160 C, Kobayashi discloses the claim limitation above. ), and
Wherein at least one surface of the catalyst layer is in contact with the porous membrane (member is in contact with catalyst layer, [0038]), and 
The porous membrane has a planar size being equal to greater than that of the catalyst layer (Fig. 1, porous membrane-(2) has a planar size and is greater than the catalyst layer-(1), [0051], for purposes of examination, and under the broadest reasonable interpretation of the claim, the examiner, or the length of the porous membrane in a planar cross section, where the planar cross section is the planar cross section of the membrane, and because the porous membrane has a greater length than the catalyst layer, the planar cross section of the porous membrane is larger than the catalyst layer).
Regarding Claim 2, Kobayashi discloses the limitations as set forth above. Kobayashi discloses a diffusion chamber that is part of the porous membrane (Fig. 1, diffusion chamber-4, porous membrane made up of outer hydrophobic porous member-2 and diffusion chamber-4). Kobayashi further discloses diffusion chamber can be made of polyethylene (polyethylene resin included in diffusion chamber-[0065]).
It is the examiner’s position under the broadest reasonable interpretation of the claim that because the porous membrane is only claimed to be a structure that is porous, and the diffusion chamber is made from porous material ([0064-0065]) and is contacting the entire surface of outer hydrophobic porous member between the hydrophobic porous member and the diffusion chamber (Fig. 1), that the diffusion chamber is part of the overall porous member.
Regarding Claim 5 & 6, Kobayashi discloses the limitations as set forth above. Kobayashi further discloses the catalyst device comprising at least one of the porous membrane capable of absorbing or decomposing a catalytic poison, wherein the porous membrane capable of absorbing or decomposing the catalytic poison comprises a substance capable of absorbing or decomposing the catalytic poison inside the porous membrane capable of absorbing or decomposing the catalytic poison (inner hydrophobic porous member contains substance capable of absorbing catalytic poison, [0054]).
Regarding Claim 7, Kobayashi discloses the limitations as set forth above. Kobayashi further discloses the catalyst device wherein the porous membrane capable of absorbing or decomposing the catalytic poison comprises expanded polytetrafluoroethylene ([0058]).
Regarding Claim 10, Kobayashi discloses the limitations as set forth above. Kobayashi further discloses a lead acid battery comprising the catalyst device according claim 1 (catalyst according to claim 1 disclosed in claim 1 rejection above, lead-acid battery with catalyst, [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO2017191848, see National Stage Entry, US20190140326, for citations) (Provides in Applicant’s IDS filed on May 20th, 2021).
Regarding Claim 3, Kobayashi discloses the limitations as set forth above. Kobayashi further discloses two porous membranes (spacer, and inner hydrophobic porous member-(3), [0052]). Kobayashi further discloses wherein the inner porous member is in direct contact with the catalyst layer on one side of the catalyst layer (Fig. 1, Inner porous member-(3), catalyst layer- (1), [0052]). Kobayashi discloses that the spacer is in contact with the catalyst layer ([0060-0062). Kobayashi teaches that the spacer can be a porous membrane made of PTFE ([0061]).  Kobayashi further discloses wherein the spacer can be a nonwoven fabric ([0040]), and Kobayashi teaches that nonwoven fabric can be laminated on the diffusion channel member to provide an adequate covering contact layer ([0066]). 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Kobayashi to have the catalyst device comprising at least two of the porous membranes, wherein the porous membranes are laminated in contact with both planes of the catalyst layer.
Kobayashi does not directly disclose that the peripheral parts of the porous membranes are laminated to each other, however as the claim states this limitation is optional, and therefore not needed, it is the examiner’s position that Kobayashi meets the limitation of optionally the peripheral parts of the porous membranes are laminated to each other. 
Claim(s) 4, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO2017191848, see National Stage Entry, US20190140326, for citations) (Provides in Applicant’s IDS filed on May 20th, 2021) further in view of Shimatani (US20130084447).
Regarding Claim 4, Kobayashi further discloses wherein the catalyst device further comprises an expanded porous polytetrafluorethylene membrane (both the hydrophobic porous members and the spacer can be made of expanded PTFE, [0040], [0049]). Kobayashi further discloses wherein the membrane is in contact with the porous membrane on the side opposite to the catalyst (Fig. 1 shows spacer and inner hydrophobic porous member are placed on opposite sides of the catalyst, as either of these membranes can be the expanded polytetrafluorethylene membrane it is the examiner’s position that Kobayashi discloses this limitation, [0034]).
Kobayashi does not directly disclose that the membrane has a Gurley number of 100 seconds or more.
The examiner notes that the instant specifications define the Gurley number to be the amount of time that 100 cm3 of air vertically passed through the sample.   
Shimatani discloses a PTFE porous membrane that has a preferable Gurley number of 0.01 to 200 sec/100 ml ([0035]). Shimatani teaches that the Gurley number can vary by adjusting the condition in the step of producing and integrating the PTFE membranes ([0035]). Therefore, Shimatani teaches that the Gurley number is a results effective variable. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore it would be obvious to one of ordinary skill in the art to optimize the expanded PTFE membrane of Kobayashi with the teachings of Shimatani to have a hydrophobic porous membrane that has a Gurley number of 100 seconds or more.
Regarding Claim 8, Kobayashi further discloses wherein the catalyst device comprises a hydrophobic porous membrane located closer to the inside of the lead acid battery than the catalyst layer is (inner hydrophobic porous membrane-(3) is closer to inside of the battery than the catalyst layer, [0052]).
Kobayashi does not directly disclose that the hydrophobic porous membrane has a Gurley number of 20 seconds or less. 
The examiner notes that the instant specifications define the Gurley number to be the amount of time that 100 cm3 of air vertically passed through the sample.   
Shimatani discloses a PTFE porous membrane that has a preferable Gurley number of 0.01 to 200 sec/100 ml ([0035]). Shimatani teaches that the Gurley number can vary by adjusting the condition in the step of producing and integrating the PTFE membranes ([0035]). Therefore, Shimatani teaches that the Gurley number is a results effective variable. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore it would be obvious to one of ordinary skill in the art to optimize the expanded PTFE membrane of Kobayashi with the teachings of Shimatani to have a hydrophobic porous membrane that has a Gurley number of 20 seconds or less. 
Regarding Claim 9, Kobyashi in view of Shimatani discloses the limitations as set forth above. Kobayashi further discloses wherein the hydrophobic porous membrane comprises expanded polytetrafluoroethylene ([0040][0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728     

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728